UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3591 CALVERT VARIABLE SERIES, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Year ended December 31, 2010 Item 1. Report to Stockholders. AnnualReport December31,2010 INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Company, Inc. Calvert Investment Management, Inc. Investment advisor to the Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Inc. Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. Shareholder servicing provider for the Calvert Funds TABLE OF CONTENTS 4 Portfolio Manager Remarks 7 Shareholder Expense Example 8 Report of Independent Registered Public Accounting Firm 9 Statement of Net Assets 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Notes to Financial Statements 19 Financial Highlights 21 Explanation of Financial Tables 22 Proxy Voting 23 Availability of Quarterly Portfolio Holdings 23 Basis for Boards Approval of Investment Advisory Contracts 27 Director and Officer Information Table CALVERT VP SRI STRATEGIC PORTFOLIO Portfolio within Calvert Variable Series, Inc. Managed by Thornburg Investment Management, Inc., Subadvisor I nvestment P erformance Calvert VP SRI Strategic Portfolio returned a solid 10.58% for the year ended December 31, 2010, versus the S&P 500 Index, which returned 15.06%. The Portfolio underperformed due to stock selection in the Information Technology and Telecommunications Services sectors. While returns for 2010 were not as strong as 2009which was the best relative performance year since we began managing the Portfolio in 2003we are excited about the prospects for the current holdings and see many reasons for optimism ahead. P ortfolIo s trategy Using our bottom-up research approach, we are often overweight or underweight different sectors within the Portfolio relative to the S&P 500 Index. Over the long term, the impact of relative sector weights is diminished by our three-basket approach. However, sector positioning can hurt over shorter time frames. In 2010, we were overweight Health Care and Information Technology and underweight Consumer Staples and Industrials. Unfortunately, Health Care underperformed Consumer Staples in the Index and Information Technology lagged Industrials. Yet based on the valuations, growth prospects, and business models of our Health Care and Information Technology holdings, we are optimistic that these sectors are likely to perform better over the long term. We also remain overweight Energy and Materials as we enter 2011. A VERAGE A NNUAL T OTAL R
